SEPARATE OPINION.
Sherwood, P. J.
I concur in reversing the judgment on the ground statedbut not in remanding the cause.
*69I believe the judgment should be simply reversed. I say so, because I do. not think the facts in evidence constitute any cause of action. Those facts have not been fully set forth in the opinion of the court. I desire that the reporter will fully set out those facts, and, when they are thus set out, they will in my opinion, amply vindicate these views. Everyone accustomed to riding horses, who feels at home in the saddle, knows full well that there is far less danger of injury from an unbroken horse, when in motion, than when standing-still, or nearly so, he engages in that dangerous performance known as “MocMng.” Yiewed in this light, it seems to me that instead of the striking of the horse with the whip being regarded as a negligent act, it should be regarded as one dictated by the plainest principles of practical prudence, forethought and care.
This is conspicuously shown by the facts in evidence ; the striking with the whip proved to be just the thing required when the horse was started up the street oh the two previous occasions, and the mere fact that the third time after being struck to make him move on he ran upon the sidewalk as he returned, stumbled, fell and injured his rider, shows' no possible connection between the third blow of the whip and the injury received.
All that you can say about the matter is, that the “horse ran. upon the sidewalk, stumbled and fell.” Who can say, from the evidence in. this record, that he would not have done so, even if not struck with the whip ? Unless this can be said, where is your cause of action, or basis of facts for recovery % I must confess I can discover none. For these reasons I do not feel at liberty to concur in remanding the cause.